IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-16-00180-CR

JOSE FRANCISCO ESCAMILLA,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                             From the 66th District Court
                                 Hill County, Texas
                                Trial Court No. 38,991


                            MEMORANDUM OPINION

       Appellant Jose Francisco Escamilla appeals from the trial court’s interlocutory

order denying his motion to suppress. The denial of a motion to suppress may not be

appealed until after the final judgment is entered. McKown v. State, 915 S.W.2d 160, 161

(Tex. App.—Fort Worth 1996, no pet.); see Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim.

App. 1991) (“The courts of appeals do not have jurisdiction to review interlocutory orders

unless that jurisdiction has been expressly granted by law.”). Accordingly, we dismiss

this appeal for want of jurisdiction. See TEX. R. APP. P. 43.2(f).
                                            REX D. DAVIS
                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 22, 2016
Do not publish
[CR25]




Escamilla v. State                                         Page 2